DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s amendments/remarks filed 1/20/22.  Claims 1 and 4-6 were amended; claims 3 and 6 were previously withdrawn; claims 7-10, 14-15 and 20 were cancelled.  Claims 1-6, 11-13 and 16-19 are presently pending and claims 1-2, 4-5, 11-13, and 16-19 are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see pages 6-10 of Remarks, filed 1/20/22, with respect to the rejections of claims 1-2, 4-5, 11-13, and 17-19 under 35 U.S.C. 103 as being unpatentable over CN 206337406 (hereafter “CN’406” – Machine Translation previously provided) in view of US Pat. 8,322,169 to Kendall et al. (hereafter “Kendall”) have been fully considered and are persuasive.  The rejections of claims 1-2, 4-5, 11-13, and 17-19 under 35 U.S.C. 103 have been withdrawn. 

Election/Restrictions
4.	Claims 1-2, 4-5, 11-13, and 16-19 are allowable. The restriction requirement among Species I-VI, as set forth in the Office action mailed on 12/8/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/8/20 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “major appliance component” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Allowable Subject Matter
8.	Claims 1-6, 11-13, and 16-19 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-3,
	As persuasively argued by Applicant in pages 6-10 of Remarks, filed 1/20/22, newly amended independent claim 1 overcomes the previous grounds of rejection under 35 U.S.C. 103 as being unpatentable over CN 206337406 (hereafter “CN’406”) in view of US Pat. 8,322,169 to Kendall et al. (hereafter “Kendall”).  The closest prior art CN’406 discloses a laundry treatment machine, comprising: a cabinet (1); a water inlet (at 3) coupled to the cabinet and configured to fluidly couple to an external water supply [Fig. 1-2; pg. 6, lines 13-22]; a rotatable drum (2) disposed within the cabinet; a steam generator (4) disposed within the cabinet, the steam generator fluidly coupled to the water inlet (via 5); a hand held steam accessory including a steam dispensing head (11) and a flexible hose (9) fluidly coupled to the steam generator, the hand held steam accessory configured to be manually operated to perform a steaming operation external to the cabinet [Fig. 1-2; pg. 7, lines 15-24]; and a controller (“control module”) coupled to the steam generator, the controller configured to selectively actuate the steam generator to generate steam for use in the steaming operation with the hand held steam a top-mounted door and a backsplash positioned rearwardly of the door and projecting above a surface of the door or a vertically-oriented drum disposed within the cabinet and accessible through the top-mounted door.  Moreover, the primary reason for allowance is that CN’406 does not teach that the cabinet includes an accessory storage compartment accessible through the backsplash for use in storing the hand held steam accessory.
	Previously relied upon secondary reference Kendall discloses a laundry treatment appliance comprising a cabinet (820) that includes an accessory storage compartment (836) that stores a hand held steam accessory for treating laundry, wherein the hand held steam accessory includes a flexible hose (834) and dispensing head (832) [see Fig. 11; col. 16, lines 60-67].  Kendall does not, however, teach or suggest that the cabinet includes an accessory storage compartment accessible through the backsplash for use in storing the hand held steam accessory.
	Additionally, US Pub. 2006/0156763 to Vecchi et al. (hereafter “Vecchi”) discloses a laundry treatment appliance comprising a cabinet (2) that includes an accessory storage compartment (8) that stores a hand held ultrasonic wand for treating laundry, wherein the hand held ultrasonic wand includes a flexible hose (11) and head (10) [see Fig. 1A-B; ¶0029]. Also, US Pat. 8,549,887 to Reid et al. (hereafter “Reid”) discloses a laundry treatment appliance comprising a cabinet (4) that includes an accessory storage compartment (64) that stores a hand held ultrasonic wand for treating laundry, wherein the hand held ultrasonic wand includes a flexible hose (38) and dispensing head (30) [see Fig. 3; col. 6, lines 17-29].  Both Vecchi and Reid, the cabinet includes an accessory storage compartment accessible through the backsplash for use in storing a hand held steam accessory.
	Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the laundry treatment machine defined by independent claim 1.  For at least the above reasons, claims 1-3 are in condition for allowance.
	Regarding claims 4-6, 11-13, and 16-19,
	As persuasively argued by Applicant in pages 6-10 of Remarks, filed 1/20/22, newly amended independent claim 4 overcomes the previous grounds of rejection under 35 U.S.C. 103 as being unpatentable over CN 206337406 (hereafter “CN’406”) in view of US Pat. 8,322,169 to Kendall et al. (hereafter “Kendall”).  The reasons for allowance are similar to those of independent claim 1, as explained above.  The closest prior art references CN’406, Kendall, Vecchi, and Reid do not teach or suggest all features of the major appliance defined by claim 4, in particular wherein the cabinet includes an accessory storage compartment accessible through the backsplash for use in storing the hand held steam accessory., in combination with all other specifically claimed features.
Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the major appliance defined by independent claim 4.  For at least the above reasons, claims 4-6, 11-13, and 16-19 are in condition for allowance.  See the attached ‘Notice of References Cited’ for a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711